MEMORANDUM OPINION
{¶ 1} This matter is before this court on the pro se motion of appellant, James R. Handwork, to file a delayed appeal. On March 8, 2004, the Portage County Court of Common Pleas overruled appellant's motion to vacate fines and court costs. Appellant filed his motion for a delayed appeal on April 19, 2004. Thus, appellant failed to file his appeal in a timely manner.
 {¶ 2} A motion to vacate fines and costs is civil in nature. App.R. 5(A) provides a defendant with an opportunity to file an appeal after expiration of the normal thirty-day period. However, App.R. 5(A) is only applicable in criminal cases or, in other words, when a direct appeal is taken from a sentencing judgment. Any proceedings that occur following conviction and sentence are not considered criminal proceedings but, rather, civil proceedings. State v. Nichols (1984), 11 Ohio St.3d 40, 42;State v. Milanovich (1975), 42 Ohio St.2d 46, 49. App.R. 5(A) is not applicable to civil proceedings.
 {¶ 3} The time requirement is jurisdictional in nature and may not be enlarged by an appellate court. State ex rel. Pendellv. Adams Cty. Bd. of Elections (1988), 40 Ohio St.3d 58, 60: App.R. 14(B).
 {¶ 4} Accordingly, appellant's motion for leave to file a delayed appeal is hereby overruled.
 {¶ 5} Appeal dismissed.
Ford, P.J., Grendell, J., concur.